Title: From George Washington to John Hancock, 7 May 1781
From: Washington, George
To: Hancock, John


                        Sir

                            Head Quarters New Windsor 7th May 1781.
                        
                        Your Excellency will oblige me by having the inclosed delivered to Major General Howe should he be in Boston,
                            or forwarding it to him should he be in the neighbourhood or in New Hampshire—The letter is of consequence, and I
                            therefore hope you will excuse the liberty I have taken in addressing it to your particular care. I have the honor to be
                            with very sincere Regard Yr Excellency’s Most obt Servt. 
                    